Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image capturing apparatus comprising: 
a detection unit that detect a predetermined subject from the image signals; 
a setting unit that sets a focus detection area where focus detection is performed, 
wherein the setting unit sets a predetermined focus detection area in a case where the detection unit has failed to detect the predetermined subject and it is determined by the determination unit that the selfie mode is set, and 
wherein each unit is implemented by one or more processors, circuitry or a combination thereof.”

Dependent Claims 2-8 and 12 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 9, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A focus control method comprising: 
detecting a predetermined subject from the image signals; 
setting a focus detection area where focus detection is performed, 
wherein a predetermined focus detection area is set as the focus detection area in a case where the predetermined subject is not detected and it is determined that the selfie mode is set.”

Dependent Claim 10 is also allowed due to its dependence on allowed independent claim 9.

 Regarding independent Claim 11, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable storage medium, the storage medium storing a program that is executable by the computer, wherein the program includes program code for causing the computer to perform a focus control method comprising: 
detecting a predetermined subject from the image signals; 
setting a focus detection area where focus detection is performed, 
wherein a predetermined focus detection area is set as the focus detection area in a case where the predetermined subject is not detected and it is determined that the selfie mode is set.”

The following are the closest prior-art of record:

Suzuki (US Pub No.: 2009/0079844A1) discloses an image pickup apparatus that includes a system controller and a face detector, and can register face data of a photographer for a self-timer shooting mode in advance. In the self-timer shooting mode, the face detector extracts face data of people in a subject field from an image signal. When the system controller determines, on the basis of the extracted face data and the registered face data, that the photographer can be detected, the apparatus starts countdown for automatic shooting. Consequently, the apparatus can pick up an image of the photographer without fail, and the photographer can securely strike a pose within the countdown period of time. Furthermore, the apparatus can determine the countdown period of time optionally, thereby enabling the self-timer shooting to be executed depending on the personality of the photographer.

Matsuda (US Patent No.: 7574128B2) discloses a self photographing that is effected upon a detection of a face, which prevents a photographing of a failed image which does not include a face of a person in intending photographing a person. In particular, in generating a self portrait photograph where the photographer himself/herself is the object, even through the photographer is away from the photographing apparatus operation, a clocking and a shutter control are performed to obtain an image having the photographer in a proper position only when the photographer properly enters in its field angle. The proper entrance of an object in a field angle facilitates an automatic exposure control and automatic focusing control.

Sugimoto (US Pub No.: 2008/0025710A1) disclose an image taking system, when a running image is to be taken by the use of a self-timer or an automatic image taking system, exposure conditions and a focusing position are determined according to result of detection of the predetermined objective body at least once between the time when instruction to take a running image is done and the time when the running image is actually taken.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 





Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697